Citation Nr: 0925988	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-18 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including post traumatic stress 
disorder (PTSD), to include as secondary to service-connected 
disabilities.  

3.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for chronic recurrent mechanical low back 
pain with degenerative changes.  

4.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of right ankle and foot 
injury with osteoporosis and calcaneal spurring.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to July 1983 
and from October 1987 to January 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and June 2005 rating 
decisions.  In March 2003, the RO denied, in part, an 
increased rating for the Veteran's low back and right 
ankle/foot disabilities and TDIU.  In June 2005, the RO, in 
part, denied service connection for PTSD and fibromyalgia.  A 
hearing at the RO was held in December 2006.  In March 2009, 
a hearing was held at the RO before the undersigned member of 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

Initially, the Board notes that the Veteran claimed that she 
has PTSD as a result of a grenade explosion during military 
training and a sexual assault by attending doctors at a base 
hospital.  Although the RO requested that the Veteran 
provided detailed information concerning the alleged 
incidents which she believed caused her current psychiatric 
problems, it did not undertake any additional development 
required for a claim based on sexual assault.  

In PTSD cases where the Veteran asserts personal assault as 
the in-service stressor, VA has a heightened duty to assist 
in gathering evidence corroborating the in-service stressors 
in accordance with the provisions of VA Adjudication Manual 
M21-1.  Patton v. West, 12 Vet. App. 272 (1999).  
Parenthetically, the Board notes that M21-1, pertaining to 
development of claims based on personal or sexual assault was 
revised, effective from September 5, 2008, and is now found 
at M21-M1, Part IV, Subpart ii, Section D.17.  However, there 
were no substantive changes to the revised Manual concerning 
the development of claims for PTSD based on sexual assault.  
In such cases, M21-M1 provides an extensive list of 
alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred.  See 
M21-M1, Part IV, Subpart ii, Section D.17

Additionally, in a letter received in February 2008, the 
Veteran asserted that she has been treated by VA for anxiety 
and depression related to her service-connected disabilities 
and believed that service connection for a psychiatric 
disorder should be established on a secondary basis.  At the 
hearing before the undersigned member of the Board in March 
2009, the representative argued that the Veteran has never 
been examined by VA to determine the etiology of her current 
psychiatric problems and requested that the claim be remanded 
for appropriate development under all possible theories of 
entitlement, including secondary to her service-connected 
disabilities.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Part of VA's duty to assist under the Veterans Claims 
Assistance Act (VCAA) is to provide the Veteran with an 
examination if, as in this case, there is competent evidence 
of a current disability, and the evidence indicates that the 
current disability may be related to an event in service or 
to a service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2008).  

As there has been no development of the Veteran's claim for 
PTSD based on sexual assault under M21-1, or for a 
psychiatric disorder secondary to her service-connected 
disabilities, the Board finds that additional action must be 
take to ensure that the VA's duty to assist the Veteran in 
the development of her claim has been complied with.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  

In adjudicating the claim of secondary service connection, 
the AMC is advised that consideration of the Veteran's claim 
should include the question of secondary service connection 
to include under the holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  Secondary service connection includes instances 
in which there is an additional increment of disability of a 
nonservice-connected disability due to aggravation by an 
established service-connected disability.  

The evidentiary record as currently constituted includes 
numerous VA and private medical records showing treatment for 
various maladies including chronic pain and depression.  A 
letter from a private doctor, submitted at the hearing in 
March 2009, seemed to suggest that the Veteran had 
fibromyalgia which was related to service and to her service-
connected disabilities.  However, the physician did not offer 
any discussion or analysis as to the basis for the diagnosis 
or her opinion.  As the Veteran has never been examined by VA 
to determine the nature and etiology of her claimed chronic 
pain disorder, additional development is necessary.  

Concerning the increased rating claims, the Board notes that 
the most recent VA orthopedic examination of record was 
conducted more than six years ago.  Moreover, the examiner 
did not include any discussion or analysis regarding the 
degree, if any, of resulting functional impairment under 
38 C.F.R. §§ 4.40, 4.59, and the holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  A determination of the extent of 
functional loss is central to proper application of the 
rating criteria and requires a thorough examination.  38 
C.F.R. § 4.40 states, in part, that it is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  

Under the circumstances, the Board finds that the evidentiary 
record as currently constituted does not include sufficient 
information to adequately assess the current severity of the 
Veteran's low back and right ankle/foot disabilities or to 
determine the nature or etiology of her current psychiatric 
disorder and fibromyalgia.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) [the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Once the AMC 
has completed the development requested in this remand, 
readjudication of the Veteran's TDIU claim should be 
accomplished.

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The AMC should undertake all 
appropriate development of the Veteran's 
claim for PTSD based on sexual assault 
under the guidelines of M21-1, part III, 
5.14(c)(5).  See also 38 C.F.R. 
§ 3.304(f)(3) (2008).

2.  The AMC should also obtain the names 
and addresses of all medical care 
providers who treated the Veteran for her 
low back and right ankle/foot 
disabilities, fibromyalgia and 
psychiatric problems since July 2008.  
After securing the necessary releases, 
the AMC should attempt to obtain copies 
of all medical records from the 
identified treatment sources, including 
any VA treatment records not already of 
record, and associate them with the 
claims folder.  All attempts to procure 
records should be documented in the file.  

3.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of her low back and 
right ankle/foot disabilities, and the 
nature and etiology of any identified 
fibromyalgia.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should respond to the 
following:  

a.  Does the Veteran have 
fibromyalgia at present?  If so, is 
it at least as likely as not that 
any identified fibromyalgia is 
related to service or, in the 
alternative, due to or the result of 
the Veteran's service-connected 
disabilities?  If not, the examiner 
should provide a rationale that 
addresses the significance of the 
various diagnoses of fibromyalgia 
(chronic pain syndrome) in the 
private medical reports of record.  

b.  If the fibromyalgia is not 
caused by the Veteran's service-
connected disabilities, is it at 
least as likely as not that the 
fibromyalgia is aggravated by her 
service-connected disabilities?  

If the examiner is only able to 
theorize or speculate as to the 
relationship, if any, between the 
Veteran's fibromyalgia and service 
or her service-connected 
disabilities, this should be so 
stated.  

Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.  

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying 
condition, as contrasted to 
temporary or intermittent flare-ups 
of symptomatology which resolve with 
return to the baseline level of 
disability.  

c.  The examiner should note any 
limitation of motion in the 
thoracolumbar spine and right ankle 
and foot.  

d.  Indicate whether the lumbosacral 
spine or right ankle/foot exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of the 
degree of additional loss of range 
of motion or favorable, intermediate 
or unfavorable ankylosis.  

e.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the lumbosacral spine or 
right ankle/foot is used repeatedly 
over a period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

The examiner is advised that all 
questions must be answered, to the 
extent feasible, so that the Board 
may rate the Veteran's disabilities 
in accordance with the specified 
criteria.  The physician should 
provide a complete rationale and 
basis for all opinions offered.  If 
the physician is unable to make any 
determination, he or she should so 
indicate and include an explanation.  

4.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any identified 
psychiatric disorder.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review and 
a notation to the effect that this record 
review took place should be included in 
the report.  All appropriate testing 
should be undertaken in connection with 
the examination.  With supporting 
rationale, the examiner should provide an 
opinion as to the following: 

a.  Identify all current psychiatric 
diagnoses of the Veteran;

b.  Is it at least as likely as not 
that the Veteran has PTSD due to a 
confirmed or verified inservice 
stressor?  If so, the examiner 
should fully explain why the 
stressor is considered sufficient 
under the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV).  

c.  Is it at least as likely as not 
that the Veteran's service-connected 
disabilities caused or aggravated 
any currently diagnosed psychiatric 
disorder.  

d.  If no such relationship between 
the Veteran's service-connected 
disabilities and a psychiatric 
disorder is found, the examiner 
should opine as to whether any 
currently diagnosed psychiatric 
disorder is otherwise related to 
military service or any event that 
occurred therein.  

Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.  

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying 
condition, as contrasted to 
temporary or intermittent flare-ups 
of symptomatology which resolve with 
return to the baseline level of 
disability.  

5.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the Veteran's 
low back and right ankle/foot 
disabilities have been provided by the 
examiners and whether they have responded 
to all questions posed.  If not, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2008).  

6.  After the requested development has 
been completed, the AMC should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  This should 
include consideration of whether any 
identified psychiatric disorder or 
fibromyalgia are proximately due to or 
the result of, or aggravated by the 
Veteran's service-connected disabilities.  
The provisions of Allen v. Brown, 7 Vet. 
App. 439 (1995) should be considered.  If 
the benefits sought on appeal remain 
denied, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

